Citation Nr: 9927711	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-10 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for heart disease 
claimed as secondary to nicotine dependence.

3.  Entitlement to service connection for heart disease 
claimed as due to tobacco use in service.



ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel





INTRODUCTION

The veteran had active service from March 1941 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claims on appeal.  
The veteran perfected an appeal, and the case has been 
referred to the Board for appellate review. 


FINDINGS OF FACT

1.  The record contains no competent medical evidence of 
either nicotine dependence, or of a link between nicotine 
dependence and service. 

2.  Service connection has not been established for nicotine 
dependence.

3.  The record contains no competent medical evidence linking 
the veteran's heart disease to in-service tobacco use.


CONCLUSIONS OF LAW

1.  The claim for service connection for nicotine dependence 
is not well grounded.  38 U.S.C.A. § 5107(a).

2.  The claim for service connection for heart disease, 
claimed as secondary to nonservice-connected nicotine 
dependence, must fail as a matter of law.  38 C.F.R. § 3.310 
(1998); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3.  The claim for service connection for heart disease, 
claimed as due to tobacco use in service, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he began smoking cigarettes in 
service, that it developed into a habit in service, and that 
his current heart problems are due to smoking.  In reviewing 
any claim for VA benefits, the initial question is whether 
the claim is well-grounded.  The appellant has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the appellant with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as cardiovascular disease is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).



I.  Entitlement To Service Connection For Nicotine 
Dependence.

In February 1993, VA General Counsel (VAGC) issued an opinion 
addressing when benefits may be awarded based upon in-service 
tobacco use.  VAGC indicated that direct service connection 
may be granted if the evidence shows injury or disability 
resulting from tobacco use in service.  VAOPGCPREC 2-93, 
58 Fed. Reg. 42,756 (1993).  In June 1993, VAGC clarified 
that its February 1993 opinion did not mean that service 
connection will be established for a disability related to 
tobacco use if the affected veteran smoked in service.  
Rather, it means that the claimant must demonstrate that the 
disability resulted from the use of tobacco during service, 
and the adjudicator must take into consideration the possible 
effect of smoking before and after service. 

In May 1997, VAGC issued an opinion addressing when service 
connection may be granted for disability or death due to 
nicotine dependence caused by in-service tobacco use.  VAGC 
indicated that secondary service connection may be granted if 
the following three questions can be answered affirmatively: 
(1) whether nicotine dependence may be considered a 
disability for purposes of the laws governing veterans' 
benefits; (2) whether the veteran acquired a dependence on 
nicotine in service; and (3) whether that dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran.  
VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 (1997).  

In a May 1997 memorandum, the Under Secretary for Health 
found that nicotine dependence may be considered a disability 
for VA compensation purposes.  Therefore, pursuant to the 
above opinions, in order to establish a well-grounded claim 
for service connection for disability due directly to in-
service tobacco use or secondarily to nicotine dependence, 
the record must include competent medical evidence suggesting 
that the disability resulted from in-service tobacco use, or 
that nicotine dependence was acquired or worsened during or 
as a result of service and the nicotine dependence caused or 
contributed to the lung disability.  See Lathan v. Brown, 7 
Vet. App. 359, 365 (1995) (holding that, with respect to 
questions involving medical causation, credible medical 
evidence is required).  

The veteran contends that he began smoking in service after 
boot camp.  He states that "because cigarettes were cheap 
and everyone else smoked, I developed the habit too."  His 
service medical records do not confirm that contention or 
show that he received treatment for any cardiovascular 
disorders during his period of active service.  His 
separation examination report noted no cardiovascular 
abnormalities.  For the purposes of determining whether the 
veteran's claim is well grounded, however, the Board accepts 
that the veteran used tobacco in service.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995); King v. Brown, 5 Vet. App. 19, 
21 (1993).

The veteran reports that he smoked one to two packs a day, 
and stopped smoking in 1978.  Private treatment records dated 
in July 1979 from the Cleveland Clinic Foundation reveal that 
the veteran suffered an acute anterior wall infarction in May 
1979, complicated by cardiac arrest.  He was treated with 
catheterization.  The impression noted was severe coronary 
atherosclerosis.  The treatment records noted that the 
veteran was a former smoker and that he was obese.  

The veteran reported that he had received treatment from 
Marietta Memorial Hospital.  The RO has repeatedly attempted 
to obtain these records, and in March 1999, treatment records 
from March 1996 were received.  The Hospital Health 
Information department indicated that these were the only 
treatment records available.  These records contain an 
assessment of arteriosclerotic heart disease, status post 
acute anterior myocardial infarction, and past remote 
anterior myocardial infarction.  

Treatment records from Riverside Methodist Hospital show that 
in March 1996 the veteran was treated with catheterization at 
that facility.  He was diagnosed with atherosclerotic heart 
disease and status post anterior and inferior myocardial 
infarction.  He gave a history of having his first myocardial 
infarction "20 years ago."  

The Board notes that none of these post service records 
contain a diagnosis of nicotine dependence.  A service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Moreover, for a claim for service connection for nicotine 
dependence to be well-grounded, the veteran must also present 
competent evidence of a link between his period of service 
and his post-service nicotine dependence.  See VAOPGCPREC 19-
97.  See also Steele v. West, No. 97-1752 (United States 
Court of Appeals for Veterans Claims, Feb. 16, 1999) (single 
judge non-precedent opinion).  No such medical opinion has 
been presented in this case.

The appellant's own opinion that he developed nicotine 
dependence during service is not enough to support the claim.  
Lay persons, such as the appellant, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See 
also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (a 
claimant does not meet his burden of presenting evidence of a 
well-grounded claim where the determinative issue involves 
medical causation and the claimant presents only lay 
testimony by persons not competent to offer medical 
opinions).  A claimant is competent to testify as to the 
symptoms that he experienced, but is not competent to render 
a medical opinion regarding the significance of those 
symptoms.  See McIntosh v. Brown, 4 Vet. App. 553, 560 
(1993).

In summary, the veteran has not presented any competent 
evidence of a link between any post-service nicotine 
dependence and his period of service.  In other words, he has 
failed to present a medical opinion showing that he developed 
nicotine dependence in service.  In fact, there is no medical 
evidence whatsoever showing that the veteran has ever had 
nicotine dependence.  Accordingly, the Board concludes that 
the claim for service connection for nicotine dependence is 
not well-grounded.





II.  Entitlement To Service Connection For Heart Disease 
Claimed
 As Secondary To Nicotine Dependence.

Service connection may be granted for disability shown to be 
proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1998).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  Significantly, however, for the reasons stated 
above, service connection has not been established for 
nicotine dependence.  Therefore, there can be no valid claim 
for service connection for any other disorder on the basis 
that it was secondary to the nicotine dependence.  Where, as 
here, the law and not the evidence is dispositive, the appeal 
must be terminated or denied as without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the veteran's claim for service connection for heart disease, 
claimed as secondary to nonservice-connected nicotine 
dependence, must be denied as a matter of law.

III.  Entitlement To Service Connection For Heart Disease 
Claimed
 As Due To Tobacco Use In Service.

Even if nicotine dependence did not begin during service, 
service connection for heart disease could still be granted 
if the smoking which occurred during service was enough to 
cause subsequent heart disease.  The evidence pertaining to 
the veteran's current heart disease is summarized above.  
However, the records do not relate his current heart disorder 
to in-service tobacco use.  In fact, the only evidence 
arguably establishing such a link is the veteran's own 
statements.  As the veteran is a lay person with no medical 
training, his statements, alone, are insufficient to satisfy 
the nexus requirement.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Although the veteran reported that 
his doctors told him that his heart disease is related to 
smoking, this statement by the appellant is not sufficient to 
render the claim well-grounded.  First, the doctors did not 
link the heart disease specifically to in-service smoking, as 
opposed to smoking done after service.  Secondly, the Court 
has held that hearsay medical evidence, as transmitted by a 
lay person, is not sufficient to render a claim well-grounded 
because the connection between what a physician said and the 
lay person's account of what the physician purportedly said 
is simply too attenuated and inherently unreliable to 
constitute medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  See also Kirwin v. Brown, 8 Vet. App. 
148, 153 (1995).

For such a claim to be well-grounded, the post-service heart 
disease must be medically linked to smoking in service.  See 
G.C. Prec. 19-97.  No such medical evidence has been 
presented, and the veteran is not competent to render such an 
opinion.  Absent competent evidence of a link between any 
current cardiovascular problems and smoking during service, 
the claim for service connection for heart disease due to 
tobacco use in service is not well grounded.


ORDER

Service connection for nicotine dependence is denied.

Service connection for heart disease claimed as secondary to 
nicotine dependence is denied.

Service connection for heart disease claimed as due to 
tobacco use in service is denied.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

 

